DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation of “a semi-circular wire near said top portion of said base that connects said wires that are placed through said one or more apertures”. However, the original specification and claims of the parent Application (15/622316) do not provide support for this limitation. As such this limitation is considered to be new matter. Claims 2-10 are rejected for being dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites the limitation of “said base comprising a plurality of sub-bases around its periphery” in line 6 and the limitation of “a top portion of its solar sub-panel”. It is unclear what the Applicant is referring to by the recitations of “its” in these limitation. Clarification is required to avoid confusion. Claims 2-10 are rejected for being dependent from claim 1.
Regarding claim 1, claim 1 recites the limitation of “each of said wires being fixed to an inner side of one of said solar sub-panels” in line 12. The recitation of “inner side” in claim 1 is a relative term which renders the claim indefinite. The term “inner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not define the inner side of the panel with respect to the other components and does not define how the inner side of the solar sub-panel differentiates from the other sides of the solar sub-panel. For the purpose of this Office Action, any of the sides of the solar sub-panels would read on the claimed “inner side of one of said solar sub-panels”. Claims 2-10 are rejected for being dependent from claim 1. 
Regarding claim 1, claim 1 recites the limitation of “a semi-circular wire near said top portion of said base that connects said wires that are placed through said one or more apertures”. It is unclear from Applicant’s disclosure whether the semi-circular wire is a portion of the previously recited “wires” in claim 1 or if it is an additional piece of wire separate from said wires. However, based on Applicant’s specification and drawings, since no additional wire other than wires 26 (See Fig.4, 7 and 8) are disclosed, it is considered that the claimed “semi-circular wire near said top portion of said base” are portions of previously cited “wires” in claim 1. Claims 2-10 are rejected for being dependent from claim 1.
Regarding claim 4, claim 4 recites the limitation of “said cutouts are arranged about a central axis of said concave cone shape”. There is insufficient antecedent basis for the limitation of “said cutouts” and “Said concave cone shape” in the claim. It is unclear what this limitation is referring to. For the purpose of this Office Action, it is considered that the “cutouts “referring to the claimed “troughs” and the base having concave cone shape. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolter, U.S. Publication No. 2011/0303262 A1 in view of Dillard, U.S. Patent No. 5,928,437. 
Regarding claim 1, Wolter teaches a solar energy device (Fig.1-12) comprising:
A solar panel array (50) comprising a plurality of solar panels (rows of solar cells 52), each of said solar panels being divided into solar sub-panels (52; Fig.1 and Fig.3, [0064]); 
A base (plurality of monocoques 51 and posts 53; Fig.1 and 4) on which said solar panels 52 are secured [0060], said base comprising a plurality of sub-bases (combination of each individual monocoques 51 and its corresponding post 53) around its periphery for mounting thereon said solar panels 52, and wherein each of said sub-bases is formed with a trough 70 (see Fig.7 and [0072]) formed in each of said sub-bases that extends at least partially from a lower portion of said base to a top portion of said base and one or more apertures (top hole 63; Fig.6-7, [0068]) being located closer to said top portion of said base than to said lower portion of said base; and
Wires (55; Fig.4, 6, 7) electrically connecting said solar sub-panels and connecting said solar panels; each of said wires (55) being fixed to an inner side of one of said solar sub-panels (51) and protruding outwards from a top portion of the solar sub-panel (see Fig.6), each of said wires being received in one of said toughs 70 and an end of each of said wires being placed through one of said apertures; and wherein said wires are placed through said one or more apertures 63 in a non-parallel direction to said troughs 70 and are placed in said troughs in a parallel direction to said troughs (see annotated drawing below), and further comprising a semi-circular wire (55; Fig.4) near the top portion of said base 51 that connects said wires that are place through said one or more apertures. Note that the wires 55 is curved at the top portion of the base 51 as indicated in Fig.4, corresponding to the claimed “semi-circular wire”. 

    PNG
    media_image1.png
    713
    581
    media_image1.png
    Greyscale

Wolter does not specifically teach each solar panel 52 being divided into solar sub-panels, wherein said solar panels have unequal shapes but equal areas.
However, Dillard teaches a solar energy device comprising a solar panel array (Fig.6-7) comprising a plurality of solar panels being divided into solar sub-panels  (104; Fig.6), wherein said solar panels have unequal shapes but equal areas (column 5, lines 45-47).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the solar panels of Wolter for the solar panels of Dillard, because simple substitution of one known element for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, B).
Regarding claim 2, As indicated in Fig.12 of Wolter, the wires 55 do not protrude above outer surfaces of said sub-bases (51 and 53) and do not interfere with said solar panels 52 from lying on and fully touching the base (Fig.3).
Regarding claim 3, Wolter teaches that said base 51 has a curved outer contour [0062].
Regarding claim 5, Wolter teaches that a top portion of the base comprises a cap or connector (80’; Fig.4, [0071]).
Regarding claim 10, wherein said wires 55 are fixed to said solar panels, but are free to move  within the cutout 69 (inside the post 53) with respect to the base (51) (see Fig.6 and 6A).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolter, U.S. Publication No. 2011/0303262 A1 in view of Dillard, U.S. Patent No. 5,928,437 as applied to claim 1 above, and further in view of Akin et al., U.S. Publication No. 2015/0216274 A1.
Regarding claim 4, modified Wolter teaches all the claimed limitations as set forth above, but does not specifically teach said cutouts are arranged about a central axis of said concave cone shape.
Modified Wolter does not specifically teach that the base has a cone shape.
However, Akin teaches a solar charging umbrella using solar power to charge electronic devices. The umbrella is self-sustained, capable of charging electronic devices in locations away from electrical outlets (see abstract). The umbrella (100; Fig.1F) including a shade 105, corresponding to the claimed base, on which the solar panels 135 are secured on, wherein the shade has a cone shape.
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to place the solar panels of modified Wolter on the shade of the solar charging umbrella of Akin in place of its solar panels to generate electricity to charge electronic devices in locations away from electrical outlet as taught by Akins. In addition, it would have been obvious to substitute to substitute the solar panels of modified Wolter for the solar panels of Akin, because simple substitution of known element for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, B).
Note that the combination of monocoques 51, posts 53 of Wolter and the shade of Akin read on the claimed cone shaped base.
Moreover, selection of a particular configuration for the base of the solar panels of modified Wolter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The cutouts (69) of modified Wolter would be arranged about a central axis of said concave cone shape, because the bases 51 and the cutouts 69 are placed around the cone shaped umbrella.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolter, U.S. Publication No. 2011/0303262 A1 in view of Dillard, U.S. Patent No. 5,928,437 as applied to claim 1 above, and further in view of Proisy et al., U.S. Publication No. 2006/0054210 A1.
Regarding claim 6, modified Wolter teaches all the claimed limitations as set forth above, but does not specifically teach a transparent protective cover assembled over said solar panels.
However, Proisy teaches a photovoltaic module (1; Fig.1) comprising a plurality of parallel layers stacked one on another. The back of the photovoltaic module is formed by a layer of strong polymer (2), having deposited thereon an encapsulating polymer (3) such as EVA, inside the encapsulated polymer 3 there are arranged photovoltaic cells 4. Finally, the encapsulating polymer 3 has a plate of glass 6 placed thereon to form the front of the photovoltaic module [0041].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the photovoltaic module of Proisy for the photovoltaic module of modified Wolter, because simple substitution of one known element for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, B).
Regarding claim 7, modified Wolter teaches that a gap between said solar panels (4) and an inner periphery of said protective cover 6 is filled with EVA (3) which is a transparent filler (see Fig.1 of Proisy).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumels, U.S. Patent No. 7, 988, 320 in view of Wolter, U.S. Publication No. 2011/0303262 A1 and Dillard, U.S. Patent No. 5,928,437.
Regarding claim 8, Brumels teaches a lighting device (104; Fig.1A), corresponding to the claimed “light fixture”, assembled with a solar panel array (110; Fig.1A and Fig.1B), said lighting device comprising a light (126; Fig.2) powered by energy generated by said solar panel (110) (column 7, line 9-15).
	Brumels does not specifically teaches the solar energy device of claim 1.
Wolter teaches a solar energy device (Fig.1-12) comprising:
A solar panel array (50) comprising a plurality of solar panels (rows of solar cells 52), each of said solar panels being divided into solar sub-panels (52; Fig.1 and Fig.3, [0064]); 
A base (plurality of monocoques 51 and posts 53; Fig.1 and 4) on which said solar panels 52 are secured [0060], said base comprising a plurality of sub-bases (combination of each individual monocoques 51 and its corresponding post 53) around its periphery for mounting thereon said solar panels 52, and wherein each of said sub-bases is formed with a trough 70 (see Fig.7 and [0072]) formed in each of said sub-bases that extends at least partially from a lower portion of said base to a top portion of said base and one or more apertures (top hole 63; Fig.6-7, [0068]) being located closer to said top portion of said base than to said lower portion of said base; and
Wires (55; Fig.4, 6, 7) electrically connecting said solar sub-panels and connecting said solar panels; each of said wires (55) being fixed to an inner side of one of said solar sub-panels (51) and protruding outwards from a top portion of the solar sub-panel (see Fig.6), each of said wires being received in one of said toughs 70 and an end of each of said wires being placed through one of said apertures; and wherein said wires are placed through said one or more apertures 63 in a non-parallel direction to said troughs 70 and are placed in said troughs in a parallel direction to said troughs (see annotated drawing below), and further comprising a semi-circular wire (55; Fig.4) near the top portion of said base 51 that connects said wires that are place through said one or more apertures. Note that the wires 55 is curved at the top portion of the base 51 as indicated in Fig.4, corresponding to the claimed “semi-circular wire”. 

    PNG
    media_image1.png
    713
    581
    media_image1.png
    Greyscale

Wolter does not specifically teach each solar panel 52 being divided into solar sub-panels, wherein said solar panels have unequal shapes but equal areas.
However, Dillard teaches a solar energy device comprising a solar panel array (Fig.6-7) comprising a plurality of solar panels being divided into solar sub-panels  (104; Fig.6), wherein said solar panels have unequal shapes but equal areas (column 5, lines 45-47).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the solar panels of Wolter for the solar panels of Dillard, because simple substitution of one known element for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, B).
Additionally, it would have been obvious to a person having ordinary skills in the art at the time of the invention to select the solar panels of modified Wolter for the solar cells of the light fixture of Brumels, because simple substitution of one known element for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, I, B).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolter, U.S. Publication No. 2011/0303262 A1 in view of Dillard, U.S. Patent No. 5,928,437 as applied to claim 1 above, and further in view of Meyer et al., U.S. Publication No. 2010/0282293 A1.
Regarding claim 9, modified Wolter teaches all the claimed limitations as set forth above, but does not specifically teach that the wires are arranges such that one single wire connects all said solar sub-panels of a particular one of said solar panels.
However, Meyer et al. teach a solar panel (Fig.1) comprising a plurality of subpanels (102), wherein a single wire 108 connects all of said subpanels by implementing a continuous wire to interconnect PV modules 102 so that connector-to-connector losses are reduced and/or substantially eliminated when compared to other configurations that interconnect subpanels using discrete sections of wire between each subpanel [0130].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify to the electrical connection between the subpanels of modified Dillard by implementing a continuous wire to interconnect subpanels so that connector-to-connector losses are reduced and/or substantially eliminated as taught by Meyer [0130].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726